Citation Nr: 1537084	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for pseudofolliculitis barbae (PFB) in excess of 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PFB, rated 10 percent, effective April 5, 2011.  The Veteran disagreed with the rating provided and the current appeal ensued.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2015.  A transcript of that hearing is of record in the Veteran's Veterans Benefits Management System (VBMS) file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that his service-connected PFB is more severe than the current rating reflects.  He maintains that he has itching, scarring, skin flaking, scales, weeping, oozing, and bleeding.  

A review of the record reveals that the Veteran testified at his Travel Board hearing that he was treated by private dermatologists on two separate occasions and both dermatologists informed him that the only thing he should do is not shave.  He stated that he had also related this condition to his VA primary care physician.  He indicated that the flare-ups that showed the symptomatology of his PFB occurred within 3 to 4 days of his shaving.  These flare-ups were not present during the June 2011 VA examination.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that there were no VA treatment records associated with the claims file.  The Veteran has stated that he has mentioned his condition to his primary care physician at the VA.  Any VA treatment records since the opening of this claim should be obtained and associated with the VBMS file.

Additionally, the United States Court of Appeals for Veterans Claims has determined that VA medical examinations should be scheduled during active phases of skin disorders.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  Although the Veteran's face and neck showed no outbreak of scaling, oozing, bleeding or the like at the time of the examination, various VA treatment records, if any, may have indicated the presence of a skin disorder on the face and neck.  Because the examiner did not address flare-ups, it is unclear whether the June 2011 examination actually took place at a time when the Veteran's PFB disability was most disabling.  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history, if any, so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ, and specifically associate all VA treatment records with the VBMS file.  

2.  After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected PFB skin disorder.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disorder at its worst.  The VBMS file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail, to include unretouched color photographs of the flare-up.  

 The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, by the Veteran's service-connected skin disorder only.  If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should so state, and, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history. 

The examiner should relate the flare-ups and address how they relate to the eight characteristics of disfigurement set forth in 38 C.F.R. § 4.118, DC 7800.  

Any and all opinions must be accompanied by a complete rationale.
 
3.  After the development has been completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board, as required.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

